Citation Nr: 1738034	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  11-08 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for a right ankle disability, diagnosed as right ankle osteoarthritis, status post right ankle fracture at the distal fibula for the period from December 15, 2009 to prior to October 21, 2014, from February 1, 2015 to prior to April 7, 2015, and after August 1, 2015.

2. Entitlement to an initial rating in excess of 10 percent for a right medial ankle scar, secondary to the Veteran's service connected right ankle disability.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1999 to February 2006.

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions issued in March 2010, April 2011, and June 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issues on appeal were previously remanded by the Board in March 2017.  With regard to the increased rating claims for a right ankle scar and total disability based on individual unemployability (TDIU), the requested development has been completed, and the appeal has returned to the Board for further appellate consideration.

The issue of entitlement to an increased rating for a right ankle disability is addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From October 21, 2014, the Veteran's single right medial ankle scar has measured 9 cm x 1 cm, was superficial and nonlinear, and has been painful, but not unstable.

2.  After affording the Veteran the benefit of the doubt, the evidence indicates that the Veteran is unemployable due to his service-connected disabilities.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a right medial ankle scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.3, 4.7, 4.118, Diagnostic Code 7804 (2016).

2.  The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159  (2016).  Here, the duty to notify was satisfied by way of letters sent in December 2009, August 2010, and September 2010.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained, or made all required attempts to obtain, the Veteran's VA treatment records, VA examination reports, private examination reports, military personnel records, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board notes that this appeal was remanded most recently in March 2017 in order to obtain any outstanding updated VA treatment records dated since May 2016, and to obtain any additional VA examinations necessary to readjudicate the issues on appeal.  All available records are associated with the claims file.  Unfortunately, the RO did not adjudicate the issue of whether a separate rating for malunion of the astralgus or os calcis is warranted.  This oversight is addressed below.

Increased Rating

The Veteran has a scar on his right ankle from an operation conducted in October 2014.  Based on the evidence of record, an initial rating in excess of 10 percent for this scar is denied.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The Veteran's scar is superficial and non-linear, and measures 9 cm by 1 cm on the Veteran's right ankle.  As such, DCs 7800 (scars of the head, face, or neck) and 7801 (deep and nonlinear) are not for application.  DC 7802 is not for application because it only allows for a 10 percent rating, which the Veteran already receives.  Therefore, the Veteran's only recourse for an initial rating in excess of 10 percent is DC 7804.

Under DC 7804, one or two scars that are unstable or painful are rated as 10 percent disabling.  Three or four scars that are unstable or painful are rated as 20 percent disabling.  Five or more scars that are unstable or painful are rated as 30 percent disabling.  Note (1) to DC 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, the adjudicator must add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive a rating under this diagnostic code, when applicable.  38 C.F.R. § 4.118 (2016). 

DC 7805, other scars (including linear scars) and other effects of scars, are to be evaluated under DCs 7800, 7801, 7802, and 7804. The DC criteria also instruct to evaluate any disabling effect(s) not considered in a rating provided under DCs 7800-04 under an appropriate DC.  

Based on the evidence of record, an increased rating is not warranted for the Veteran's scar incurred as a result of surgery conducted in October 2014.  Specifically, status post right ankle fracture, the Veteran's May 2015 VA examination report shows that the Veteran only has one scar, located along the Veteran's right ankle, which measures 9 cm by 1 cm.  The scar is painful, but it is well healed and stable.  Thus, it merits a 10 percent rating under DC 7804.  While the Veteran reported blood coming from the incision area in December 2014, this incident is an exception.  Evidence of record in the three years since then, including office visits, has shown that the scar was clean, dry, and had intact dressing, well-coaptated wound margins, no sign of wound dehiscence, and had minimal tenderness and edema.
   
In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his right ankle scar is worse than the rating he currently receives.  Although the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his service-connected disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Consequently, the Board affords his assertions little probative weight when determining the appropriate disability rating.

On the other hand, such competent evidence concerning the nature and extent of the Veteran's scar has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Based on the evidence of record, the Board determines that an increased rating is not warranted for the Veteran's right ankle scar.

Total Disability Based on Individual Unemployability

The Veteran claims that the combined effect of his service connected disabilities prevent him from securing and following substantially gainful employment.  Specifically, because of his service-connected disabilities, the Veteran cannot stand or walk for long periods, especially on a non-flat surface; he also had an offer of employment rescinded in June 2009, when the employer learned that he was a disabled veteran.  As such, he asserts that he cannot work at his usual occupations of welder or housekeeper.  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2016).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2016).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b) (2016).

In this case, the Veteran is service-connected for four conditions.  The Veteran is currently service connected for post-traumatic stress disorder and major depressive disorder, rated at 70 percent, patellofemoral syndrome of the left knee, at 10 percent, a painful right ankle scar, at 10 percent, and right ankle osteoarthritis, at 10 percent disabling.  His total disability rating is currently 80 percent.  Therefore, the schedular requirements under 38 C.F.R. § 4.16(a) have been met.   

Affording the Veteran the benefit of the doubt, the Board concludes that TDIU is warranted based on the evidence of record, as it does not appear that the Veteran is able to secure or follow a substantially gainful occupation despite his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2016).   

The evidence of record documents serious symptoms that would make any type of physical or sedentary employment significantly difficult or impossible.  Indeed, the Veteran's 70 percent rating for PTSD contemplates serious symptoms that result in occupational impairment.  The record affirms that the Veteran suffers from depressed mood, anxiety, suspiciousness, irritability, decreased concentration, hypervigilance, and difficulty establishing and maintaining work relationships.  The Veteran has also asserted visual impairments to include seeing flashes and imaginary spiders.  The Board finds that the Veteran's mental condition alone would cause difficulty in any type of employment; however, paired with the Veteran's right ankle condition that has resulted in a documented inability to stand or walk at times, the Veteran's symptoms would preclude most types of physical or sedentary employment, taking into account the Veteran's high school education level.

Despite the Veteran's symptoms, the evidence of record shows that the Veteran has had temporary employment including welding for approximately six months and occasional employment performing housekeeping.  The record reflects that the Veteran was working in housekeeping earlier this year, and was put on light-duty restriction due to his ankle injury.  Although the Veteran has shown employment, such employment does not necessarily preclude an award of TDIU unless the employment is considered "substantially gainful employment."  See id.  

There is no regulatory definition of "substantially gainful employment."  However, 38 C.F.R. § 4.16(a) instructs that "[m]arginal employment shall not be considered gainful employment."  "Marginal employment" exists when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Here, as is often the case, there is insufficient evidence in the claims folder to determine earned annual income.  Regardless, even if the income exceeds the poverty threshold, marginal employment may still exist on a facts found basis.  Affording the Veteran the benefit of the doubt, the Board finds that the Veteran's temporary periods of employment constitute no more than marginal employment, and do not preclude an award of a TDIU.  

In sum, the Board finds that after affording the Veteran the benefit of the doubt, the Board finds that the Veteran is unable to secure and follow substantially gainful employment due to service-connected disabilities, and an award of a TDIU is warranted.  38 U.S.C.A. § 5107(b) (West 2014).  


ORDER

An initial rating in excess of 10 percent for a right medial ankle scar, secondary to the Veteran's service connected right ankle disability, is denied.

Entitlement to TDIU is granted.


REMAND

The May 2015 VA examiner noted that the Veteran has malunion of the astralgus or os calcis, which the rating schedule addresses in DC 5273, but did not provide the severity of the deformity.  As such, the RO could neither grant or deny service connection, nor provide a rating under DC 5273.  Despite the March 2017 remand directive asking it to do so, the RO did not adjudicate the issue of whether a separate rating for malunion of the astralgus or os calcis is warranted.  One of the ways in which the Veteran may show entitlement to a rating in excess of 10 percent is by showing malunion of the astralgus or os calcis, with marked deformity under DC 5273.  However, because the Board does not know the severity of the Veteran's malunion of the astralgus or os calcis, the Board does not have enough information to grant or deny an increased rating for the Veteran's right ankle disability.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding treatment records in the possession of the VA Medical Center in Roanoke, Virginia.    

If the Veteran has received additional private treatment records, he should be afforded an appropriate opportunity to submit them.

2. Readjudicate the issue of an increased rating higher than 10 percent for a right ankle disability to include whether a separate rating for malunion of the astralgus or os calcis is warranted.  If such a rating is warranted, please evaluate the degree of the severity of the malunion.

3. After the above action is completed, if the claim is not fully granted, a supplemental statement of the case should be issued, and the claims file should be returned to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


